Citation Nr: 0926785	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  04-01 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for osteoarthritis of the left knee.

2.  Entitlement to an increased disability rating for 
residuals of a gunshot wound of the left thigh, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for above-
the-knee amputation of the right leg, with phantom leg pain, 
currently evaluated as 80 percent disabling.

4.  Entitlement to an effective date earlier than August 21, 
2001 for the grant of service connection for arthritis of the 
left wrist.

5.  Entitlement to an effective date earlier than August 21, 
2001 for the grant of service connection for sensation loss 
of the left hand.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from October 1966 to February 
1969. 
 
These matters come before the Board of Veterans' Appeals (BVA 
or Board) from November 2002 and March 2004 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Fargo, North Dakota.

The November 2002 rating decision, in pertinent part, granted 
service connection for osteoarthritis of the left knee, 
arthritis of the left wrist, and sensation loss of the left 
hand.  A 10 percent disability evaluation was assigned for 
each of these disabilities, effective August 21, 2001.  In 
addition, this rating decision denied the Veteran's claim for 
an increased disability rating for a gunshot wound of the 
left thigh.  In response, the Veteran appealed the effective 
dates assigned for the grants of service connection of his 
left wrist and left hand disorders, the initial disability 
evaluation assigned for his osteoarthritis of the left knee, 
and the denial of his claim for an increased rating for his 
gunshot wound of the left thigh.

The March 2004 rating decision, in pertinent part, denied the 
Veteran's claim for an increased disability rating for his 
service-connected above-the-knee amputation of the right leg, 
with phantom leg pain. 

When filing his substantive appeal (VA Form 9) in December 
2003, the Veteran requested a hearing before a Veterans Law 
Judge (VLJ) of the Board.  The Veteran later withdrew this 
request, and there are no others of record.  See 38 C.F.R. 
§ 20.704(e) (2008).

In addition, in a December 2004 statement, the Veteran, 
through his representative, also raised a claim of 
entitlement to service connection for sciatic nerve damage, 
including as secondary to his service-connected amputation of 
the right leg.  This issue is again referred to the RO.  

This case was previously before the Board in August 2007 when 
it was remanded for additional due process considerations.  
The case has been returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, from August 21, 
2001, the Veteran's osteoarthritis of the left knee has been 
manifested by complaints of pain and limitation of motion, 
but without instability. 

2.  Throughout the rating period on appeal, the Veteran's 
gunshot wound of the left thigh is manifested by an adherent, 
granular, depressed and nontender scar of the medial aspect 
of the left thigh, and no more than moderate damage to Muscle 
Group XV.

3.  Throughout the rating period on appeal, the Veteran's 
above-the-knee amputation of the right leg with phantom leg 
pain is one-third of the distance from the perineum to the 
knee joint, as measured from the perineum.

4.  The Veteran's claim of entitlement to service connection 
for arthritis of the left wrist was received by the RO on 
August 21, 2001.

5.  The Veteran's claim of entitlement to service connection 
for sensation loss of the left hand was received by the RO on 
August 21, 2001.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for osteoarthritis of the left knee.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260-5261 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for a gunshot wound of the left thigh, with a 
residual scar, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.56, 4.73, Diagnostic 
Code 5315 (2008); 38 C.F.R. § 4.118, Diagnostic Code 7801 - 
7806 (2008).

3.  The criteria for a disability rating in excess of 80 
percent for above-the-knee amputation of the right leg with 
phantom leg pain have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.71a, Diagnostic Code 5161 (2008).

4.  The requirements are not met for an effective date prior 
to August 21, 2001 for the grant of service connection for 
arthritis of the left wrist.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.105, 3.155, 3.159, 3.400 (2008).

5.  The requirements are not met for an effective date prior 
to August 21, 2001 for the grant of service connection for 
sensation loss of the left hand.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.105, 3.155, 3.159, 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the November 2002 rating decision on appeal granted the 
Veteran's claims of entitlement to service connection 
osteoarthritis of the left knee, arthritis of the left wrist, 
and sensation loss of the left hand, such claims are now 
substantiated.   As such, his filing of a notice of 
disagreement as to the initial rating and effective dates 
assigned does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  73 Fed. Reg. 23353 - 23356 (April 30, 
2008) (as it amends 38 C.F.R. § 3.159 to add paragraph 
(b)(3), effective May 30, 2008).  Rather, the Veteran's 
appeal as to the initial rating assignment and effective 
dates triggers VA's statutory duties under 38 U.S.C.A. §§  
5104 and 7105, as well as regulatory duties under 38 C.F.R. 
§ 3.103.  As a consequence, VA is only required to advise the 
Veteran of what is necessary to obtain the maximum benefits 
allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.
  
In addition, VA issued VCAA notice letters dated in January 
2002 and April 2008, from the agency of original jurisdiction 
(AOJ) to the appellant.  These letters informed the appellant 
of what evidence was required to substantiate his claims for 
increased disability ratings and earlier effective dates.  
These letters also informed him of his and VA's respective 
duties for obtaining evidence.

In addition, the April 2008 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

Further, according to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Similarly, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the November 2003 and 
December 2004 statements of the case (SOC) and February 2009 
supplemental SOC (SSOC) provide the Veteran with all of the 
diagnostic codes and applicable information for his claims 
for increased disability ratings.  The statements of the case 
and SSOC each included a description of the rating formulas 
for all possible schedular ratings under the relevant 
diagnostic codes.  The appellant was thus informed of what 
was needed not only to achieve the next-higher schedular 
ratings, but also to obtain all schedular ratings above the 
disability evaluations that the RO had assigned.  As such, 
the Board finds that the Veteran has not been prejudiced by 
the omission of the applicable diagnostic codes in his 
initial VCAA notice letters.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, i.e., the RO, the Board must consider whether 
the claimant has been prejudiced thereby).  See also Soyini 
v. Derwinski, 1 Vet. App. 540 (1991) (a remand is 
inappropriate where there is no possibility of any benefit 
flowing to the claimant).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Although the notice requirements required by 
Dingess/Hartman and Vazquez-Flores v. Peake were provided to 
the appellant after the initial adjudications, the claims 
were readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  As such, there was no defect with 
respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examinations.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

VA opinions and clinical examinations with respect to the 
issues on appeal have been obtained.  38 C.F.R. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA examinations were adequate, as the 
Veteran's claims file was reviewed and that the reported 
medical history considered by this examiner was consistent 
with that contained in the claims folder.  Hence, 
consideration of the current disability status was made in 
view of the Veteran's medical history, as required by 38 
C.F.R. §§ 4.1 and 4.2 (2008).  As appropriate, clinical 
findings pertinent to the schedular criteria for rating the 
disabilities at issue were obtained at the appropriate 
examinations.  Although the February 2002 VA examination 
report noted range of motion findings for the "right" knee, 
the Board notes that as the Veteran sustained a right above-
the-knee amputation in service, such findings may be 
reasonably construed as pertaining to the left knee.  A 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991).  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Increased Disability Evaluations

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the 
veteran is appealing the rating for an already established 
service-connected condition, his present level of disability 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).  

In addition, where an award of service connection for a 
disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  This, in turn, will compensate the veteran for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the course 
of his appeal.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2003).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Analysis

Osteoarthritis of the Left Knee

The Veteran's osteoarthritis of the left knee is rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010.  
Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Diagnostic Code 5003 states that degenerative 
arthritis, substantiated by x-ray findings, is to be 
evaluated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent rating is assigned if 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  A 20 percent 
rating is warranted when x-ray evidence shows involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Ibid.  

The Veteran experiences some limitation of motion of the left 
knee, and as a result, the rating criteria under Diagnostic 
Code 5003, for degenerative arthritis without limitation of 
motion are not for application.  

According to Diagnostic Code 5260, a noncompensable rating is 
assigned when leg flexion is limited to 60 degrees and a 10 
percent rating is assigned when leg flexion is limited to 45 
degrees.  A 20 percent rating requires leg flexion limited to 
30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Under Diagnostic Code 5261, a noncompensable evaluation is 
warranted when leg extension is limited to 5 degrees and a 10 
percent evaluation is warranted when leg extension is limited 
to 10 degrees.  A 20 percent evaluation is warranted when leg 
extension is limited to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Considering the rating criteria applicable to the Veteran's 
osteoarthritis of the left knee, the objective clinical 
evidence of record, throughout the rating period on appeal, 
from August 21, 2001, does not show the Veteran has left leg 
flexion limited to 30 degrees or left leg extension limited 
to 15 degrees, even with consideration of additional 
functional impairment due to pain, as discussed below.  His 
demonstrated range of motion far exceeds these respective 
limits.  Indeed, the medical evidence of record clearly 
indicates that he has essentially continuously had extension 
to 10 degrees, and that his flexion, at worst, and fully 
acknowledging his pain, exceeds that which would warrant a 
noncompensable rating under Diagnostic Code 5260.  
VA considers "full" range of motion for the knee to be from 
0 to 140 degrees (full extension to full flexion).  See 
38 C.F.R. § 4.71, Plate II.  There is no objective clinical 
indication, however, that he has additional functional 
impairment, above and beyond the 10-percent level, under 
Diagnostic Code 5261, which would support a higher rating.  

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997).  Pursuant to the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008), 
other impairment of the knee, recurrent subluxation or 
lateral instability, that is slight in degree warrants a 10 
percent rating.  For moderate impairment, a 20 percent rating 
is assigned.  In this regard, the Board notes that on VA 
examinations in February 2002 and October 2003, there was no 
objective evidence of instability, subluxation, weakness, 
abnormal movement, swelling, or deformity, although the 
Veteran reports experiencing incoordination, fatigue, pain, 
tenderness and weakness upon weight-bearing repetitive 
motion.  Likewise, there was no objective evidence of 
redness, heat, or crepitus.  Moreover, he had full motor 
strength.  Similarly, the Veteran has pain and tenderness in 
his left knee, but he does not have overall moderate 
impairment of his tibia and fibula, significant limitation of 
motion in his knees, recurrent subluxation or lateral 
instability, dislocated semilunar cartilage, or ankylosis.

In concluding the Veteran is not entitled to a higher rating 
for his osteoarthritis of the left knee, at any time during 
the rating period on appeal, the Board has considered as well 
whether he has additional functional loss - beyond that 
objectively shown - due to his pain, or because of weakness, 
premature or excess fatigability, incoordination, etc.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  Nonetheless, there is no indication 
in the record that his functional ability is decreased beyond 
the limitation of motion already shown on examination, even 
when his symptoms are most problematic.  In particular, the 
February 2002 VA examiner noted that there was a mild 
increase in pain upon repetitive use, but found that there 
was no additional weakness, fatigabilty, incoordination, lack 
of endurance, or additional loss of motion.  As a result, his 
current 10 percent rating adequately compensate him for the 
extent of his pain, including insofar as its resulting effect 
on his range of motion.  

The Board has also considered whether the Veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that his osteoarthritis of the left knee, 
standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of normal rating schedule standards.  Accordingly, the Board 
finds that this case does not warrant referral to the 
Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In view of the foregoing, the preponderance of the evidence 
is against a higher or additional separate disability rating 
for his osteoarthritis of the left knee, at any time during 
the rating period on appeal, from August 21, 2001.  

Gunshot Wound of the Left Thigh

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  Under Diagnostic 
Codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  See generally 38 C.F.R. § 4.73.  

Under VA regulations, a "slight" muscle disability results 
from an injury that is a simple muscle wound without 
debridement or infection.  See 38 C.F.R. § 4.56 (d)(1)(i).  
Service department records must show a superficial wound with 
brief treatment and return to duty, as well as healing with 
good functional results.  There must be no evidence of any of 
the cardinal signs or symptoms of muscle disability. See 
38 C.F.R. § 4.56 (d)(1)(ii).  The objective findings must 
show that there is a minimal scar, and must be negative for 
evidence of a fascia defect, atrophy, or impaired tonus, as 
well as be negative for impairment of function or retained 
metallic fragments in the muscle tissue.  See 38 C.F.R. 
§ 4.56 (d)(1)(iii).

Moderate disability of muscles results from through and 
through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  It requires some loss 
of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to sound side.  38 C.F.R. § 4.56(d)(2) (2007).

Moderately severe disability of muscles results from through 
and through or deep penetrating wound with debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring.  It requires indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).  

Severe disability of the muscles results from through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of soft 
parts, and intermuscular binding and scarring.  It requires 
ragged, depressed and adherent scars; loss of deep fascia or 
muscle substance or soft flabby muscles in the wound area; 
and severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability: (a) 
x-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Id.  

Finally, an open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a).  A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b).

Diagnostic Code 5315 (2008) provides evaluations for 
disability of Muscle Group XV.  The muscles involved in 
Muscle Group XV include the mesial thigh group:  adductor 
longus, adductor brevis, adductor magnus, and gracilis.  The 
functions affected by these muscles include adduction of the 
hip, flexion of the hip, and flexion of the knee.  Id.  The 
currently assigned 10 percent disability evaluation reflects 
moderate disability.  The next higher disability evaluation 
available under Diagnostic Code 5315 is a 20 percent 
disability evaluation, which is assigned for moderately 
severe impairment.

Upon reviewing the rating criteria for Muscle Group XV in 
relation to the evidence for consideration, the Board finds 
that the Veteran's gunshot wound of the left thigh is most 
consistent with the currently assigned 10 percent disability 
evaluation and that an increased disability evaluation is not 
warranted.  The objective clinical evidence of record does 
not show that the Veteran's gunshot wound of the left thigh 
is productive of symptoms indicative of a moderately severe 
disability.  With regard to the Veteran's wound, the Board 
acknowledges that the initial service treatment records from 
the Veteran's gunshot wound of the left thigh are 
unavailable, but that follow-up treatment records indicate 
that the Veteran's shrapnel wound was debrided immediately 
following the injury; subsequent treatment records show that 
the wound closed, without drainage.  More recently, the 
reports of February 2002 and October 2003 VA examinations 
reveal that the Veteran has a depressed and adherent scar of 
the left thigh, but without tenderness, drainage, or 
exudates.  Significantly, the Veteran did not have bone, 
nerve, or vascular damage, and there was no evidence of joint 
damage.  While a patch of eczematous dermatitis of the scar 
was noted on VA examination in February 2002, none was noted 
on VA examination in October 2003.

Likewise, the Veteran did not have edema, tenderness, or 
deformity of the left hip.  He had passive range of motion to 
109 degrees flexion and 29 degrees abduction of the hip and 
range of motion of the left knee to 100 degrees flexion and 
10 degrees extension.  The Board acknowledges that the 
Veteran complained of pain, but there is no medical evidence 
demonstrating that the Veteran consistently experienced pain 
in his left leg beyond that which is contemplated by the 
currently assigned 10 percent rating.  Likewise, the Board 
points out that the Veteran receives separate disability 
evaluations for his left hip and left knee.  See DeLuca v. 
Brown, supra.  See Esteban v. Brown, 6 Vet. App. 259 (1994), 
citing 38 C.F.R. § 4.14 VA's anti-pyramiding provision.  
Consequently, he cannot in turn receive additional 
compensation for the same manifestations under a different 
diagnosis.  See 38 C.F.R. § 4.14, VA's anti-pyramiding 
provision (the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited).  Therefore, the Veteran's left leg 
symptomatology most closely fits within the criteria for the 
currently assigned 10 percent disability evaluation.   

Additionally, the Board has considered whether the Veteran is 
entitled to a separate rating for a scar of the left thigh.  
Disabilities of the skin are addressed under 38 C.F.R. 
§ 4.118.  Scars which are deep and cause limited motion 
warrant compensable evaluations under Diagnostic Code 7801.  
There has been no clinical demonstration that the adherent 
gunshot wound scar at the medial aspect of the left thigh has 
resulted in any associated limitation of motion.  Evidence of 
a painful scar is required in order to achieve a compensable 
rating under Diagnostic Code 7804.  In this case, however, 
the evidence does not establish that such criteria have been 
met.  Indeed, as noted above, upon VA examination in October 
2003, the Veteran's gunshot wound scar of the medial aspect 
of the left thigh was described as nontender, and the Veteran 
did not raise any specific complaints referable to his scars, 
except for the scar at the graft site, for which he already 
receives a separate evaluation.  See Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity").  Although the service-connected residuals 
of a gunshot wound of the left thigh has been characterized 
by the RO as including sensation changes, such has not been 
objectively demonstrated by the competent clinical evidence 
of record at any time during the rating period on appeal.  
For these reasons, assignment of a separate evaluation for a 
left thigh gunshot wound scar is not warranted at any time 
during the rating period on appeal.  

Finally, the Board has considered whether the Veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him 
that the gunshot wound of the left thigh with residual scar 
has caused marked interference with his employment (meaning 
above and beyond that contemplated by his current 10-percent 
rating) or necessitated frequent periods of hospitalization 
so as to render impractical the application of the regular 
rating schedule standards.  Accordingly, the Board does not 
have to refer this case to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning a rating higher than 10 percent 
for the Veteran's gunshot wound of the left thigh with 
residual scar on either a schedular or extra-schedular basis.  
As the preponderance of the evidence is against the claim, 
there is no reasonable doubt to resolve in his favor.  See 
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Above-the-Knee Amputation of the Right Leg

The Veteran's above-the-knee amputation of the right leg with 
phantom leg pain is rated as 80 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5161.  Diagnostic Code 
5161 states that amputation of the upper third of the thigh, 
one-third of the distance from the perineum to the knee 
joint, as measured from the perineum, is to be rated as 80 
percent disabling, and that special monthly compensation may 
be warranted.  No higher evaluation is available under 
Diagnostic Code 5161.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5161.  However, under Diagnostic Code 5160, a 90 percent 
disability rating is provided for amputation of the thigh 
with disarticulation with loss of the extrinsic pelvic girder 
muscles.  See 38 C.F.R. § 4.71a, Diagnostic Code 5160.  

Considering the rating criteria applicable to the Veteran's 
above-the-knee amputation of the right leg with phantom leg 
pain, the Board observes that VA's Schedule for Rating 
Disabilities contains no section supporting a higher rating, 
given the anatomical area involved in the Veteran's case.  In 
this regard, the Board notes that the Veteran's service 
treatment records clearly state that his amputation of the 
right leg was above the knee, in the upper third of the 
thigh.  There is no evidence of loss of the extrinsic pelvic 
girder muscles.  The report of his February 2002 VA 
examination indicates that the Veteran's right proximal stump 
was well healed, without drainage, erythema or tenderness; 
the Veteran ambulated well using 2 crutches.  Thus, the Board 
finds that the Veteran's above-the-knee amputation of the 
right leg with phantom leg pain most closely fits within the 
criteria for the currently assigned 80 percent disability 
evaluation. 

In concluding the Veteran is not entitled to a higher rating 
for his above-the-knee amputation of the right leg with 
phantom leg pain, at any time during the rating period on 
appeal, the Board has considered as well whether he has 
additional functional loss - beyond that objectively shown 
- due to his pain.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
Nonetheless, there is no indication in the record that his 
functional ability is decreased beyond that already shown on 
examination, even when his symptoms are most problematic.  As 
a result, his current 80 percent rating adequately 
compensates him for the extent of his pain.  

The Board has also considered whether the Veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the Veteran that his above-the-knee amputation of the 
right leg with phantom leg pain, standing alone, resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of normal rating schedule standards.  
Accordingly, the Board finds that this case does not warrant 
referral to the Director of Compensation and Pension Service 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In view of the foregoing, the preponderance of the evidence 
is against a higher disability rating for his above-the-knee 
amputation of the right leg with phantom leg pain, at any 
time during the rating period on appeal.  



Earlier Effective Dates

Legal Criteria

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2008).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

The Board notes that during the pendency of this appeal, 
revisions were made to 38 C.F.R. §§ 3.156(c) and 3.400(q) 
effective on October 6, 2006. 38 C.F.R. § 3.156(c) was 
revised to establish clearer rules regarding reconsideration 
of decisions on the basis of newly discovered service 
department records. The substance of 38 C.F.R. § 3.400(q) is 
now included in the revised § 3.156(c).

Prior to the revision, 38 C.F.R. § 3.400(q)(2) governed the 
effective date of benefits awarded when VA reconsidered a 
claim based on newly discovered service department records.  
The prior 38 C.F.R. § 3.400(q)(1) is redesignated as new §§ 
3.400(q)(1) and (2) without substantive change. See 70 Fed. 
Reg. 35388 (2005). The Board therefore finds there is no 
prejudice to the veteran in considering the revised 38 C.F.R. 
§ 3.156(c).

The provisions of 38 C.F.R. §§ 3.156(c) and 3.400(q)(2), in 
effect prior to October 6, 2006, together established an 
exception to the general effective date rule in 38 C.F.R. § 
3.400 which provides that the effective date of an award of 
benefits will be the date of claim or the date entitlement 
arose, whichever is later.  The exception applies when VA 
receives official service department records that were 
unavailable at the time that VA previously decided a claim 
for a benefit and those records lead VA to award a benefit 
that was not granted in the previous decision.  Under this 
exception, the effective date of such an award may relate 
back to the decision of the original claim or date 
entitlement arose, which ever is later, even though the 
decision on that claim may be final under 38 C.F.R. § 3.104.   

As noted, 38 C.F.R. § 3.156(c) was revised to clarify VA's 
current practice that when VA receives service department 
records that were unavailable at the time of the prior 
decision, VA may reconsider the prior decision, and the 
effective date assigned will relate back to the date of the 
original claim, or the date entitlement arose, whichever is 
later.  The pertinent revisions include removal of the "new 
and material" requirement in 38 C.F.R. § 3.156(c).  Because 
the rule regarding effective date of an award of benefits 
based all or in part on newly-discovered service department 
records is now included in 38 C.F.R. § 3.156(c), the 
effective date provision was removed from 38 C.F.R. § 
3.400(q).

Effective on or after October 6, 2006, 38 C.F.R. § 
3.156(c)(1) provides that notwithstanding any other section 
in this part, at any time after VA issues a decision on a 
claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section.  Further, an 
award based all or in part on the records identified by 
paragraph (c)(1) of this section is effective on the date 
entitlement arose or the date VA received the previously 
decided claim, whichever is later, or such other date as may 
be authorized by the provisions of this part applicable to 
the previously decided claim.  See 38 C.F.R. § 3.156(c)(3) 
(2008).
 
Analysis

As already indicated, the Veteran's service in the military 
ended in February 1969.  Unfortunately, he did not file a 
claim for service connection for arthritis of the left wrist 
or sensation loss of the left hand within one year of his 
discharge from service (i.e., by February 1970).  Instead, it 
was not until many decades later, on August 21, 2001, that he 
filed such claims.  Service connection was subsequently 
granted in a November 2002 rating decision, effective August 
21, 2001, the date of receipt of his claims.

The Board finds that the effective date of August 21, 2001, 
each, for the grants of service connection for arthritis of 
the left wrist and sensation loss of the left hand is 
appropriate.  There is no indication the Veteran specifically 
acted to file his claims for service connection for arthritis 
of the left wrist or sensation loss of the left hand  prior 
to August 21, 2001, which is the date the RO first received a 
written claim for service connection for arthritis of the 
left wrist and sensation loss of the left hand.  In fact, he 
has not alleged that he made any attempts to file a claim 
prior to that date.  And the file is entirely negative for a 
written claim, formal or informal, until the claim was 
received by the RO on August 21, 2001.  As the effective date 
can be no earlier than the date of receipt of his claims, 
August 21, 2001, is the correct effective date for these 
claims, in this particular instance.  
See 38 C.F.R. § 3.400(b).

Moreover, the Board recognizes the Veteran's statements that 
his arthritis of the left wrist and sensation loss of the 
left hand have existed since his service, but points out 
there is no provision for payment of benefits from an earlier 
date based on a disorder's existence from a date previous to 
the receipt of the claim, unless the claim is filed within 
one year of separation from service.  See 38 C.F.R. 
§§  3.400(b)(2).

So, for these reasons, the Board finds that the preponderance 
of the evidence is against the Veteran's claims for earlier 
effective dates for service connection of his arthritis of 
the left wrist and sensation loss of the left hand.  
Therefore, his claims must be denied. See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The claim for an initial disability rating in excess of 10 
percent for osteoarthritis of the left knee is denied.

The claim for a disability rating in excess of 10 percent for 
a gunshot wound of the left thigh with residual scar is 
denied.  

The claim for a disability rating in excess of 80 percent for 
above-the-knee amputation of the right leg, with phantom leg 
pain, is denied.  

Entitlement to an effective date prior to August 21, 2001 for 
the grant of service connection for arthritis of the left 
wrist is denied.

Entitlement to an effective date prior to August 21, 2001 for 
the grant of service connection for sensation loss of the 
left hand is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


